Requesting a Customized Extract from the Medicare Enrollment Database (EDB)

September 6, 2000
Dear State Medicaid Director:
This purpose of this letter is to provide you with the information you will need to request a
customized extract from the Medicare Enrollment Database (EDB) for your State, as discussed in
the June 21, 2000 letter from the Health Care Financing Administration's (HCFA) Chief
Information Officer and the Director of the Center for Medicaid and State Operations. States can
send HCFA a file of Medicaid beneficiary identifiers (SSNs) that will be compared with
information in the EDB to determine which Medicaid beneficiaries are also eligible for Medicare.
To obtain an EDB extract for your State you will need to complete the enclosed Data Use
Agreement (DUA) returning the DUA to HCFA for approval. The enclosed package includes:
(Note: All linked files require Adobe Acrobat Reader)
instructions for preparation of a DUA (Attachment A);
a copy of a DUA tailored specifically for EDB extracts (Attachment B) to be completed and
returned to HCFA;
the record specification for the EDB Customized State File (Attachment C);
a copy of the EDB Data Dictionary (Attachment D);
System of Record notice for the Health Insurance Master Record Attachment E;
EDB Customized State File Instructions and Time Line (Attachment F).
Please send your completed and signed DUA to Alan Zendell at the address specified in item
1 of Attachment F, and a copy of the cover letter, only, to Rich Cuchna, whose address is
also given in Appendix F.
Once your DUA has been approved submit a test file of beneficiary SSNs, following the format in
item 5 of Appendix F. The test file will assure that data matches can be performed smoothly in the
future. HCFA plans to evaluate the test files during the second half of September. Please make
every effort to assure that we receive your file by September 15, 2000, or we will not be able to
assure that you can receive an EDB file for October. Please contact John Bauer at (410) 965-5463
to discuss how the file will be conveyed to HCFA. This file may not be transmitted over the
Internet.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd090600.asp (1 of 2)4/12/2006 1:03:44 PM
Requesting a Customized Extract from the Medicare Enrollment Database (EDB)

It will take approximately three weeks for HCFA to respond to States after processing the test files.
After your test file is approved you will be able to submit monthly files of Medicaid eligibles,
which HCFA will match against the EDB. Please refer to attachment F for specific instructions on
monthly file submission and to attachment C for the layout of the file you will receive from HCFA.
Monthly match files may not be transmitted over the Internet.

If you have any questions about any aspect of this process, please direct them to Alan Zendell at
(410) 786-3678, or to one of the individuals listed in Attachment F, as appropriate.
Sincerely,
/S/
Mary Hogan Director Data and Systems Group
Attachments
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd090600.asp (2 of 2)4/12/2006 1:03:44 PM

